DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the method of claim 1”.  Examiner notes claim 1 is directed to “a material”, therefore examiner suggests amending the preamble of claim 18 to be consistent with the preamble of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 line 2 recites “the air filter material”.  There is a lack of antecedent basis for “the air filter material” in previous claim limitations.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4-6,10-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Karandikar(2015/0313912).
Karandikar teaches a material comprising a supporting fibrous layer(noting para 0060 including air filtration device and apparel, also para 0062 stating silver cyanurate derivatives may be applied topically(coating) to both, natural or synthetic fiber,  noting natural and synthetic fibers such as cellulose and nylon), and a salt crystal(noting para 0037 stating crystals of silver active compounds, and the crystals of substantially nano-dimensions; also noting example 27 para 0176,0177 stating impregnation of absorbent paper and cotton gauze with antimicrobial silver cyanurate derivative, and paper on a nylon mesh support dried in an oven, examiner noting the drying process providing crystalization) disposed on the supporting fibrous layer(noting para 0060 stating coatings may be applied to surfaces of pre-made three dimensional objects or articles by traditional means such as dip coating , brushing , or spraying, and as such the antimicrobial compound may be blended into a surface coating of a medical device) , wherein the salt crystal is a coating layer which partially or completely cover the supporting fibrous layer and the salt crystal includes one or more of sodium, potassium, chloride, magnesium, sulfate, ammonium, phosphate, glutamate, tartrate, and their ions(noting para 0033 silver salts that see a moderate to high water solubility at 20-25 C of greater than 5 g/liter is desirable, wherein examples include silver sulfate and silver phosphate). Examiner respectfully submits claim 1 lines 8-15 are functional limitations, the stated limitations defining what the salt crystal does , and therefore the limitations of lines 8-15 are not given patentable weight with respect to prior art analysis.  
Karandikar further teaches wherein the supporting fibrous layer is a hydrophobic material(noting synthetic fibers have hydrophobic properties).  Karandikar further teaches wherein the supporting fibrous layer is a hydrophilic material(noting synthetic and natural fibers have hydrophilic properties).  Karandikar further teaches wherein the salt crystal is configured to absorb a pathogenic aerosol.   Karandikar further teaches an air filter device comprising the material of claim 1.  Karandikar further teaches the air filter device configured as a mask for covering a wearer’s nose or mouth(para 0061 noting face masks).  Karandikar further teaches the air filter device of claim 9 configured to be a respirator device(para 0061).  Karandikar further teaches the air filter device further comprises a frame for retaining filter material, wherein the air filter device comprises a vehicle cabin air filter device, a furnace air filter device, or an air conditioner filter device.   Karandikar further teaches a sanitary device(surgical gauze) comprising the material of claim 1.   Karandikar further teaches the sanitary device configured to be used as a sanitizing fabric device, wherein the sanitizing fabric device comprises a salt coating on a fiber surface.  Karandikar further teaches a decontamination garment(examination robe).  Karandikar further teaches a method for manufacturing the material of claim 1 including coating the supporting fibrous layer with a salt coating solution to obtain a salt coated fibrous layer, wherein the salt coating solution is coated at a salt concentration sufficient to dissolve upon contact with a pathogenic aerosol, and drying the salt coated fibrous layer(noting oven in example 27 for drying), wherein the salt coating solution includes one or more of a salt, a surfactant, an additive, and an excipient (Examiner notes lines 5-10 starting with “thereby increasing” of claim 16 are also functional limitations directed to method steps for acting upon a pathogenic aerosol,  wherein the limitations are not given patentable weight for prior art purposes, wherein the noted limitations do not correlate to a method of manufacturing a material).   Karandikar further teaches wherein the coating step includes spray coating the supporting fibrous layer with the salt coating solution(para 0060). Karandikar further teaches wherein a surface of the supporting fibrous layer coated with the salt crystal is configured to be hydrophilic.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-6, 9,10,12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolduc(7044993) taken together with Tessier et al(Antimicrobial Fabrics Coated with Nano-Sized Salt Crystals) in view of Tontz et al(2009/0075231).
Bolduc teaches a material for deactivating a pathogen(noting removing airborne pathogens; column 1 lines 19-20 and a microbicidal air filter; abstract) comprising a supporting fibrous layer(network 12 of fibers 20 which can be woven or non-woven; column 4 lines 46-48), and the fiber including a quantity of at least one antimicrobial agent that is coated to the supporting fibrous layer(column 4 lines 50-60, and examiner is taking the position that the term “coating”  applies to Bolduc which states “secured to the structure of the fiber and also column 2 lines 27-28 stating that the antimicrobial agent is externally secured to the structure of the fibers ).  Bolduc is silent as to a salt crystal disposed on the supporting fibrous layer, wherein the salt crystal is a coating layer which partially or completely cover the supporting fibrous layer. Tessier et al teaches a material for deactivating a pathogen(noting page 762 column 2 para 2 stating silver salts known to have antimicrobial properties) comprising a supporting fibrous layer(page 764 conclusion section; noting different fabrics; figure 2 noting nylon fabric), and a salt crystal(silver salt, noting nano-sized crystals deposited and presented as a uniform surface distribution on the fibrous layer).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute a salt crystal disposed on the supporting non-woven or woven fibrous layer of Bolduc to provide a salt crystal material that includes anti-microbial properties. Examiner notes the limitations “for deactivating a pathogenic aerosol” is not given patentable weight for purposes of analysis of prior art when a prior art reference or references clearly teaches all of the structural elements of the claim.  
Bolduc taken together with Tessier et al is silent as to wherein the salt crystal includes one or more of sodium, potassium, chloride, magnesium, sulfate, ammonium, phosphate, glutamate, tartrate, and their ions.  Tontz et al teaches providing a medicament for treatment, the medicament including an anti-microbial agent(74), wherein the anti-microbial agent includes a metallic salt such as sodium chloride(para 0016 lines 15-16).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a metallic salt( sodium chloride) salt crystal for the metallic salt( silver) salt crystal of Tessier et al to provide for an equivalent salt crystal that provides for deactivation of a pathogen.  
Bolduc taken together with Tessier et al in view of Tontz et al further teaches wherein the supporting fibrous layer includes a hydrophobic material(non-woven or woven material).   Bolduc taken together with Tessier et al in view of Tontz further teaches wherein the supporting fibrous layer includes a hydrophilic material(noting Nylon as a hydrophilic material). Bolduc taken together with Tessier et al in view of Tontz further teaches an air filter device(figures 1-6) comprising the material of claim 1.   Bolduc taken together with Tessier et al in view of Tontz further teaches the air filter device configured to be worn as a mask for covering a wearers nose and mouth, wherein the mask comprises a facemask(24 in Bolduc) and ear straps connected to the facemask, the facemask is configured to cover the wearers nose and mouth, and the ear straps are configured to wrap around the wearer’s ears to support a position of the facemask.   Bolduc taken together with Tessier et al in view of Tontz further teaches the air filter device configured to be an air filter device(figure 3 of Bolduc), wherein the air filter device comprises a frame(26) for retaining one or more layers of filter material(12), and wherein the air filter device comprises a vehicle cabin air filter device, a furnace air filter device, or an air conditioner filter device. Bolduc taken together with Tessier et al in view of Tontz further teaches a sanitary device(facemask of Bolduc), comprising the material of claim 1.   Bolduc taken together with Tessier et al in view of Tontz further teaches a sanitary device(facemask of Bolduc) configured to be used as a sanitizing fabric device wherein the sanitizing fabric device comprises a salt coating on a fiber surface.   Bolduc taken together with Tessier et al in view of Tontz further teaches a decontamination garment(facemask of Bolduc) comprising the material of claim 1.  
Bolduc taken together with Tessier et al in view of Tontz further teaches a method for making the material of claim 1 including coating the supporting fibrous layer with a salt coating solution(silver salt suspension) to obtain a salt coated fibrous layer, drying the salt coated fibrous layer(to obtain a silver salt crystal structure), wherein the salt containing solution includes one of more of a salt, a surfactant, an additive , and an excipient.  Bolduc taken together with Tessier et al in view of Tontz further teaches wherein the coating step includes spray coating the supporting fibrous layer with a salt coating solution.  


Response to Arguments
Applicant's arguments filed 11-10-2022 have been fully considered but they are not persuasive.
Applicant argues claim 1 recites “wherein the salt crystal is configured to dissolve upon contact with the pathogenic aerosol”, and argues among others, this feature is a structural limitation.
Examiner respectfully disagrees that the stated limitations are a structural limitation.  Examiner respectfully submits claim 1 lines 8-15 define what the claimed salt crystal does, and the stated limitations do not contribute to a structure of the claimed “material”.   Claim 1 is directed to “ a material”, and examination of prior art is analyzed according to structure of the claimed “material”.  Examiner respectfully submits any limitations as to structure, such as the claimed salt crystal,  which are further defined in terms of what the structure does, is not given patentable weight.  Examiner notes MPEP 2114 section II which states “Apparatus claims cover what a device is , not what a device does”, and also states “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”.  
Applicant argues Bolduc is not combinable with any antibacterial agent that does not form molecular bonds with the fiber, e.g. the water soluble salts recited in claim 1.  Applicant further argues in contrast to Bolduc, the salt recited in claim 1 do not physically and chemically cannot(emphasis added) form molecular bonds with the fiber.  
Examiner takes the position that the term “coating”  applies to Bolduc which states “secured to the structure of the fiber and also column 2 lines 27-28 stating that the antimicrobial agent is externally secured to the structure of the fibers.  Examiner respectfully submits that claim 1 is directed to “a material”, and whether a salt crystal is water soluble and is configured to dissolve upon contact with a pathogenic aerosol is not given patentable weight. Therefore incorporation of the nano sized salt crystals of NPL reference onto the supporting fibrous layer of Bolduc would have been obvious to someone of ordinary skill in the art, wherein any molecular bonding also includes coating on a surface.  Examiner also notes page 10 lines 4-5 of the current specification which states “the salt crystals can be coated , grown, glued , mixed, blended , and arrayed on fibers or one or more surface(s) of filter materials”.  Examiner also notes page 10 lines 26-27 which states “it is also possible that the salt crystals 104, or some of them, can be impregnated into the fiber material 102”. Therefore examiner respectfully submits , consistent with the current application, any mixing of salt crystals of NPL reference will provide both impregnated connection to the fiber material of Bolduc and also coating of the fiber material of Bolduc.  
Applicant argues in particular, at column 2 lines 12-14 of Bolduc states “these fiber designs have the problem of a rapid lost of their antibacterial activity upon cleaning or washing thereof”.  Applicant argues Bolduc cannot be clearer as to its inventive purpose to avoid any water soluble anitbacterial agent, e.g. water soluble salt.
Examiner respectfully submits claim 1 is directed to “a material”, and arguments that Bolduc teaches against providing a water soluble salt due to concern of cleaning or washing are not given patentable weight, wherein Bolduc taken together with NPL reference teaches providing a salt crystal disposed on the supporting fibrous layer, wherein the salt crystal is a coating layer which partially or completely cover the supporting fibrous layer … “.  Whether a fiber of Bolduc loses antibacterial activity upon cleaning or washing does not remove Bolduc as reference as part of the current 103 obviousness rejections.  
Applicant argues water soluble salts do not form molecular bonding with fibers”.  Applicant argues indeed , Bolduc teaches away from water soluble salt.  
Examiner notes page 10 lines 26-27 of the current specification which states “It is also possible that the salt crystals 104, or some of them, can be impregnated into the fiber material”.  Examiner respectfully submits that impregnated, by its nature, defines a material which includes molecular bonding with another material.  Therefore examiner respectfully submits that a statement that water soluble salts do not form molecular bonding with fibers is contradictory to the noted statement in the current specification.  Therefore examiner respectfully submits Bolduc does not teach away from water soluble salt as an antimicrobial agent.  
Applicant argues Tessier cannot be combined with any water soluble salt, e.g, Tontz.  
Examiner respectfully submits Tessier teaches a salt crystal of a metallic salt, silver salt, and Tontz teaches antimicrobial agents may include metallic salts, such as a water soluble metallic salt, the metallic salt noted as sodium chloride.  Examiner respectfully submits someone of ordinary skill in the art, looking to provide a salt crystal including sodium, would look to Tontz, wherein Tontz teaches sodium chloride as an equivalent antimicrobial agent.  
Applicant argues Tontz teaches nothing about coating the antibacterial agnet and/or salts on masks or fabrics.  Applicant argues Tontz discloses a dental/medical oral irrigation system that has nothing to do with fabric and/or fiber coating.
Examiner respectfully submits Bolduc already teaches providing antimicrobial agents to a mask or fibrous layer, and as noted with respect to NPL reference Tessier,  someone of ordinary skill in the art, looking to provide a salt crystal including sodium, would look to Tontz, wherein Tontz teaches sodium chloride as an equivalent antimicrobial agent.  
Applicant notes new claim 18 is independently patentable, wherein claim 18 is independently patentable over Bolduc, Tessier, Tontz, or the combination thereof.
Examiner notes the limitations “is configured to be hydrophilic” is an intended use limitation and is not given patentable weight for prior art analysis.  Examiner notes claim 1 is directed to “ a material”, and whether a coating of a salt, such as sodium chloride, to a fiber, in order to transform a hydrophobic surface to a hydrophilic surface is not given patentable when analyzing a product claim.  Examiner also notes the preamble of claim 18 recites “ the method of claim 1”, wherein claim 1 is directed to “ a material”, and not directed to a method.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
November 17, 2022